United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-2064
                          ___________________________

                              Kemen Lavatos Taylor, II

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

         Governor Mark Dayton; Tom Roy, Commissioner of Corrections

                       lllllllllllllllllllllRespondents - Appellees
                                         ____________

                      Appeal from United States District Court
                           for the District of Minnesota
                                   ____________

                               Submitted: June 18, 2020
                                Filed: August 4, 2020
                                    ____________

Before GRUENDER, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

KOBES, Circuit Judge.

       A jury convicted Kemen Lavatos Taylor II on one count of first-degree murder
and two counts of attempted first-degree murder arising from the deaths of three
teenagers in a planned, gang-related shooting. The Minnesota Supreme Court
affirmed his convictions. State v. Taylor, 869 N.W.2d 1, 7 (Minn. 2015). Relevant
here, the state trial court “issued a list of ‘basic rules’ for spectators at trial” that
prohibited “profanity, threatening gestures, gum chewing, and cell phones,” and it
“required spectators to show photographic identification before being allowed entry
into the courtroom.” Id. at 10. On direct appeal, the Minnesota Supreme Court
rejected Taylor’s argument that the identification requirement violated his Sixth
Amendment public trial right. Id. The district court1 dismissed Taylor’s petition for
a writ of habeas corpus but granted a certificate of appealability on his “open trial-
right claim.” D. Ct. Dkt. 38 at 7. We affirm.

       To grant a state prisoner’s application for a writ of habeas corpus with respect
to a claim adjudicated on the merits, the prisoner must show that the state court
judgment “resulted in a decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the Supreme Court
of the United States.” 28 U.S.C. § 2254(d)(1). A state court’s decision is contrary
to clearly established law “if the state court applies a rule that contradicts the
governing law set forth” by Supreme Court cases or “if the state court confronts facts
that are materially indistinguishable from a relevant Supreme Court precedent and
arrives at” an opposite result. Bell v. Cone, 543 U.S. 447, 452–53 (2005) (quoting
Williams v. Taylor, 529 U.S. 362, 405 (2000)). An unreasonable application of
clearly established law results “when a state court correctly identifies the governing
legal standard but either unreasonably applies it to the facts of the particular case or
unreasonably extends or refuses to extend the legal standard to a new context.” Munt
v. Grandlienard, 829 F.3d 610, 614 (8th Cir. 2016) (citing Williams, 529 U.S. at 407).
Unreasonable does not mean that the state court decision is merely incorrect: the
prisoner must show it is “so lacking in justification that there was an error well
understood and comprehended in existing law beyond any possibility for fairminded
disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).



      1
       The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Leo I.
Brisbois, United States Magistrate Judge for the District of Minnesota.

                                          -2-
        Taylor claims the Minnesota Supreme Court’s decision is both contrary to and
an unreasonable application of Waller v. Georgia, 467 U.S. 39 (1984) and Presley v.
Georgia, 558 U.S. 209 (2010) (per curiam). It is neither. Both Waller and Presley
involved undisputed courtroom closures, and as Presley makes clear, they provide
“standards for courts to apply before excluding the public from any stage of a
criminal trial.” 558 U.S. at 213–14. In contrast, the Minnesota Supreme Court held
that no closure occurred because “there is simply no evidence that the requirement
was enforced, or, if so, that even a single individual—identifiable or not—was
actually excluded.” Taylor, 869 N.W.2d at 11–12. The court emphasized that it did
“not ‘uphold’ the trial court’s photo identification order,” and only held “that the
record simply does not support reversal.” Id. at n.4. As a result, the Minnesota
Supreme Court decided “whether a closure meriting Sixth Amendment concern has
occurred at all,” D. Ct. Dkt. 38 at 5, and did not need to evaluate whether the state
trial court properly applied the standards for closing a courtroom set forth in Waller
and Presley. Taylor points to no other alleged violation of Supreme Court precedent,
and we hold that his petition was properly denied.

       Taylor also claims the Minnesota courts improperly barred him from
supplementing the record post-conviction to show that the photographic identification
requirement barred some spectators from the courtroom. The district court denied the
claim as procedurally defaulted and did not grant a certificate of appealability on it.
D. Ct. Dkt. 38 at 5, 7. Although our jurisdiction depends on a certificate issuing, the
failure of a certificate to specify an issue is not a jurisdictional bar to our review.
Gonzalez v. Thaler, 565 U.S. 134, 143 (2012). We may exercise our discretion to
address an issue outside the scope of the certificate in appropriate circumstances,
Armstrong v. Hobbs, 698 F.3d 1063, 1068–69 (8th Cir. 2012), but we decline to
expand the certificate of appealability here.

      The judgment of the district court is affirmed.
                     ______________________________


                                         -3-